                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 1 of 17


                         1   Shelley G. Bryant, SBN 222925
                             Amanda B. Whitten, SBN 251160
                         2   BRYANT WHITTEN LLP
                         3   8050 North Palm Avenue, Suite 210
                             Fresno, CA 93711
                         4   Tel.: 559-494-4910 / Fax: 559-421-0369
                             E-Mail: shelley@bwlaw.com
                         5           amanda@bwlaw.com
                         6
                             Attorneys for Plaintiff
                         7   SALVADOR AGUAYO, JR.

                         8
                             James T. Conley, SBN 224174
                         9   james.conley@ogletree.com
                             Jill L. Schubert, SBN 305252
                        10   jill.schubert@ogletree.com
                             OGLETREE, DEAKINS, NASH,
                        11   SMOAK & STEWART, P.C.
                             500 Capitol Mall, Suite 2500
                        12   Sacramento, CA 95814
                             Tel.: 916-840-3150 / Fax: 916-840-3159
                        13
                             Attorneys for Defendant
                        14   GEORGIA-PACIFIC CORRUGATED LLC, a
                             Delaware limited liability company
                        15

                        16                                UNITED STATES DISTRICT COURT
                        17                               EASTERN DISTRICT OF CALIFORNIA
                        18

                        19   SALVADOR AGUAYO, JR.,                               Case No. 1:20-cv-00264-NONE-EPG
                        20                 Plaintiff,                            STIPULATED PROTECTIVE ORDER
                        21          vs.
                        22   GEORGIA-PACIFIC CORRUGATED LLC, a
                             Delaware limited liability company, and Does 1
                        23   through 20, inclusive,
                        24                 Defendants.
                        25

                        26   1.     A.     PURPOSES AND LIMITATIONS

                        27          Discovery in this action is likely to involve production of confidential, proprietary or
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28   private information for which special protection from public disclosure and from use for any
cx




                                                              STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 2 of 17


                         1   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
                         2   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
                         3   acknowledge that this Order does not confer blanket protections on all disclosures or responses to
                         4   discovery and that the protection it affords from public disclosure and use extends only to the
                         5   limited information or items that are entitled to confidential treatment under the applicable legal
                         6   principles.
                         7          B.      GOOD CAUSE STATEMENT
                         8          Good cause exists for the entry of this Stipulated Protective Order as follows:
                         9          (a) In this action, plaintiff Salvador Aguayo, Jr., (“Plaintiff”) asserts the following causes
                        10   of action against defendant Georgia-Pacific Corrugated LLC (“Defendant”): (1) Disability
                        11   Discrimination; (2) Failure to Prevent Discrimination; (3) Failure to Accommodate Disability; (4)
                        12   Failure to Engage in Interactive Process; (5) Retaliation for Requesting Accommodation; (6)
                        13   Retaliation under the California Code of Regulations under Section 11094; (7) Retaliation in
                        14   Violation of Labor Code section 233; (8) Wrongful Termination in Violation of Public Policy; and
                        15   (9) Defamation.
                        16          (b) Based on the nature of this case, the allegations asserted by Plaintiff, and the discovery
                        17   requests already received in this action, the documents, materials, and other information to be
                        18   exchanged in discovery may reveal private, medical, financial, confidential, and/or proprietary
                        19   information of the Defendant’s business policies and practices. Such materials, to the extent they
                        20   are discoverable in this action, could reveal confidential information concerning: Defendant’s
                        21   employment practices, Defendant’s business operations, Defendant’s finances, Defendant’s clients,
                        22   Defendant’s employees, Plaintiff’s medical, employment and financial records, and information
                        23   otherwise generally unavailable to the public, or which may be privileged or otherwise protected
                        24   from disclosure under state or federal statutes, court rules, case decisions, or common law.
                        25          (c) Due to the nature of the information described herein, Defendant’s business interests
                        26   and Plaintiff may suffer harm if such information is disclosed publicly. Potential harm that may
                        27   result from the public disclosure of such information may include, but is not limited to, loss of
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28   privacy, economic losses, loss of competitive advantages, and diminution of good-will.
cx


                                                                               2
                                                               STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 3 of 17


                         1   Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes
                         2   over confidentiality of discovery materials, to adequately protect information the parties are
                         3   entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses of
                         4   such material in preparation for and in the conduct of trial, to address their handling at the end of
                         5   the litigation, and serve the ends of justice, a protective order for such information is justified in
                         6   this matter. It is the intent of the parties that information will not be designated as confidential for
                         7   tactical reasons and that nothing be so designated without a good faith belief that it has been
                         8   maintained in a confidential, non-public manner, and there is good cause why it should not be part
                         9   of the public record of this case.
                        10          C.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
                        11          The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                        12   Protective Order does not entitle them to file confidential information under seal; Local Rule 141
                        13   sets forth the procedures that must be followed and the standards that will be applied when a party
                        14   seeks permission from the court to file material under seal.
                        15          There is a strong presumption that the public has a right of access to judicial proceedings
                        16   and records in civil cases. In connection with non-dispositive motions, good cause must be shown
                        17   to support a filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176
                        18   (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
                        19   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
                        20   orders require good cause showing), and a specific showing of good cause or compelling reasons
                        21   with proper evidentiary support and legal justification, must be made with respect to Protected
                        22   Material that a party seeks to file under seal. The parties’ mere designation of Disclosure or
                        23   Discovery Material as CONFIDENTIAL does not— without the submission of competent evidence
                        24   by declaration, establishing that the material sought to be filed under seal qualifies as confidential,
                        25   privileged, or otherwise protectable—constitute good cause.
                        26          Further, if a party requests sealing related to a dispositive motion or trial, then compelling
                        27   reasons, not only good cause, for the sealing must be shown, and the relief sought shall be narrowly
20cv264.Aguayo.o.

                             tailored to serve the specific interest to be protected. See Pintos v. Pacific Creditors Ass’n., 605
stip.protective.order
.NONE.EPG.sas.do        28
cx


                                                                                 3
                                                                  STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 4 of 17


                         1   F.3d 665, 677-79 (9th Cir. 2010). For each item or type of information, document, or thing sought
                         2   to be filed or introduced under seal in connection with a dispositive motion or trial, the party
                         3   seeking protection must articulate compelling reasons, supported by specific facts and legal
                         4   justification, for the requested sealing order. Again, competent evidence supporting the application
                         5   to file documents under seal must be provided by declaration.
                         6             Any document that is not confidential, privileged, or otherwise protectable in its entirety
                         7   will not be filed under seal if the confidential portions can be redacted. Local Rule 140 sets forth
                         8   the procedures that must be followed and the standards that will be applied when a party seeks to
                         9   file material with redactions. If documents can be redacted, then a redacted version for public
                        10   viewing, omitting only the confidential, privileged, or otherwise protectable portions of the
                        11   document, shall be filed. Any application that seeks to file documents under seal in their entirety
                        12   should include an explanation of why redaction is not feasible.
                        13   2.        DEFINITIONS
                        14             2.1    Action: Aguayo v. Georgia-Pacific Corrugated LLC, Case No. 1:20-cv-00264-
                        15   NONE-EPG.
                        16             2.2    Challenging Party: a Party or Non-Party that challenges the designation of
                        17   information or items under this Order.
                        18             2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it is
                        19   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
                        20   Civil Procedure 26(c), and as specified above in the Good Cause Statement.
                        21             2.4    Counsel: Outside Counsel of Record and In House Counsel (as well as their support
                        22   staff).
                        23             2.5    Designating Party: a Party or Non-Party that designates information or items that it
                        24   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                        25             2.6    Disclosure or Discovery Material: all items or information, regardless of the
                        26   medium or manner in which it is generated, stored, or maintained (including, among other things,
                        27   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28   responses to discovery in this matter.
cx


                                                                                  4
                                                                 STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 5 of 17


                         1          2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
                         2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
                         3   consultant in this Action.
                         4          2.8     House Counsel: attorneys who are employees of a party to this Action. House
                         5   Counsel does not include Outside Counsel of Record or any other outside counsel.
                         6          2.9     Non-Party: any natural person, partnership, corporation, association or other legal
                         7   entity not named as a Party to this Action.
                         8          2.10    Outside Counsel of Record: attorneys who are not employees of a party to this
                         9   Action but are retained to represent or advise a party to this Action and have appeared in this
                        10   Action on behalf of that party or are affiliated with a law firm that has appeared on behalf of that
                        11   party, and includes support staff.
                        12          2.11    Party: any party to this Action, including all of its officers, directors, employees,
                        13   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
                        14          2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                        15   Material in this Action.
                        16          2.13    Professional Vendors: persons or entities that provide litigation support services
                        17   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
                        18   storing, or retrieving data in any form or medium) and their employees and subcontractors.
                        19          2.14    Protected Material: any Disclosure or Discovery Material that is designated as
                        20   “CONFIDENTIAL.”
                        21          2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a
                        22   Producing Party.
                        23   3.     SCOPE
                        24          The protections conferred by this Stipulation and Order cover not only Protected Material
                        25   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
                        26   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                        27   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28   ////
cx


                                                                                5
                                                                  STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 6 of 17


                         1               Any use of Protected Material at trial shall be governed by the orders of the trial judge. This
                         2   Order does not govern the use of Protected Material at trial.
                         3   4.          DURATION
                         4               Once a case proceeds to trial, information that was designated as CONFIDENTIAL or
                         5   maintained pursuant to this protective order used or introduced as an exhibit at trial becomes public
                         6   and will be presumptively available to all members of the public, including the press, unless
                         7   compelling reasons supported by specific factual findings to proceed otherwise are made to the trial
                         8   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
                         9   showing for sealing documents produced in discovery from “compelling reasons” standard when
                        10   merits-related documents are part of court record). Accordingly, the terms of this protective order
                        11   do not extend beyond the commencement of the trial as to any information that was designated as
                        12   CONFIDENTIAL or maintained pursuant to this protective order used or introduced as an exhibit
                        13   at trial.
                        14               Unless and until this case proceeds to trial, the confidentiality obligations imposed by this
                        15   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
                        16   otherwise directs.
                        17   5.          DESIGNATING PROTECTED MATERIAL
                        18               5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party
                        19   or Non-Party that designates information or items for protection under this Order must take care to
                        20   limit any such designation to specific material that qualifies under the appropriate standards. The
                        21   Designating Party must designate for protection only those parts of material, documents, items or
                        22   oral or written communications that qualify so that other portions of the material, documents, items
                        23   or communications for which protection is not warranted are not swept unjustifiably within the
                        24   ambit of this Order.
                        25               Mass, indiscriminate or routinized designations are prohibited. Designations that are shown
                        26   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
                        27   encumber the case development process or to impose unnecessary expenses and burdens on other
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28   parties) may expose the Designating Party to sanctions.
cx


                                                                                    6
                                                                   STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 7 of 17


                         1          If it comes to a Designating Party’s attention that information or items that it designated for
                         2   protection do not qualify for protection, that Designating Party must promptly notify all other
                         3   Parties that it is withdrawing the inapplicable designation.
                         4          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
                         5   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                         6   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                         7   designated before the material is disclosed or produced.
                         8          Designation in conformity with this Order requires:
                         9          (a) for information in documentary form (e.g., paper or electronic documents, but
                        10   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
                        11   affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
                        12   each page that contains protected material. If only a portion of the material on a page qualifies for
                        13   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
                        14   appropriate markings in the margins).
                        15          A Party or Non-Party that makes original documents available for inspection need not
                        16   designate them for protection until after the inspecting Party has indicated which documents it
                        17   would like copied and produced. During the inspection and before the designation, all of the
                        18   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
                        19   Party has identified the documents it wants copied and produced, the Producing Party must
                        20   determine which documents, or portions thereof, qualify for protection under this Order. Then,
                        21   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL
                        22   legend” to each page that contains Protected Material. If only a portion of the material on a page
                        23   qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
                        24   (e.g., by making appropriate markings in the margins).
                        25          (b) for testimony given in depositions that the Designating Party identifies the Disclosure
                        26   or Discovery Material on the record, before the close of the deposition all protected testimony.
                        27          (c) for information produced in some form other than documentary and for any other
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
cx


                                                                                7
                                                               STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 8 of 17


                         1   or containers in which the information is stored the legend “CONFIDENTIAL.” If only a portion
                         2   or portions of the information warrants protection, the Producing Party, to the extent practicable,
                         3   shall identify the protected portion(s).
                         4          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                         5   designate qualified information or items does not, standing alone, waive the Designating Party’s
                         6   right to secure protection under this Order for such material. Upon timely correction of a
                         7   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
                         8   in accordance with the provisions of this Order.
                         9   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                        10          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
                        11   confidentiality at any time that is consistent with the Court’s Scheduling Order.
                        12          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
                        13   under Local Rule 251(b).
                        14          6.3     Joint Stipulation. Any challenge submitted to the Court shall be via a joint
                        15   statement pursuant to Local Rule 251(c).
                        16          6.4     The burden of persuasion in any such challenge proceeding shall be on the
                        17   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
                        18   or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party to
                        19   sanctions. Unless the Designating Party has waived or withdrawn the confidentiality designation,
                        20   all parties shall continue to afford the material in question the level of protection to which it is
                        21   entitled under the Producing Party’s designation until the Court rules on the challenge.
                        22   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                        23          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                        24   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,
                        25   defending or attempting to settle this Action. Such Protected Material may be disclosed only to the
                        26   categories of persons and under the conditions described in this Order. When the Action has been
                        27   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28   DISPOSITION).
cx


                                                                                 8
                                                                STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 9 of 17


                         1          Protected Material must be stored and maintained by a Receiving Party at a location and in
                         2   a secure manner that ensures that access is limited to the persons authorized under this Order.
                         3          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
                         4   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                         5   information or item designated “CONFIDENTIAL” only to:
                         6          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as employees
                         7   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
                         8   for this Action;
                         9          (b) the officers, directors, and employees (including In House Counsel) of the Receiving
                        10   Party to whom disclosure is reasonably necessary for this Action;
                        11          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                        12   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement
                        13   to Be Bound” (Exhibit A);
                        14          (d) the court and its personnel;
                        15          (e) court reporters and their staff;
                        16          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom
                        17   disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment and
                        18   Agreement to Be Bound” (Exhibit A);
                        19          (g) the author or recipient of a document containing the information or a custodian or other
                        20   person who otherwise possessed or knew the information;
                        21          (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to whom
                        22   disclosure is reasonably necessary provided: (1) the deposing party requests that the witness sign
                        23   the form attached as Exhibit 1 hereto; and (2) they will not be permitted to keep any confidential
                        24   information unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                        25   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
                        26   deposition testimony or exhibits to depositions that reveal Protected Material may be separately
                        27   bound by the court reporter and may not be disclosed to anyone except as permitted under this
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28   Stipulated Protective Order; and
cx


                                                                               9
                                                                STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 10 of 17


                         1           (i) any mediator or settlement officer, and their supporting personnel, mutually agreed
                         2   upon by any of the parties engaged in settlement discussions.
                         3   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                         4   LITIGATION
                         5           If a Party is served with a subpoena or a court order issued in other litigation that compels
                         6   disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party
                         7   must:
                         8           (a) promptly notify in writing the Designating Party. Such notification shall include a copy
                         9   of the subpoena or court order;
                        10           (b) promptly notify in writing the party who caused the subpoena or order to issue in the
                        11   other litigation that some or all of the material covered by the subpoena or order is subject to this
                        12   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
                        13           (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                        14   Designating Party whose Protected Material may be affected.
                        15           If the Designating Party timely seeks a protective order, the Party served with the subpoena
                        16   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
                        17   before a determination by the court from which the subpoena or order issued, unless the Party has
                        18   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
                        19   expense of seeking protection in that court of its confidential material and nothing in these
                        20   provisions should be construed as authorizing or encouraging a Receiving Party in this Action to
                        21   disobey a lawful directive from another court.
                        22   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                        23   LITIGATION
                        24           (a) The terms of this Order are applicable to information produced by a Non-Party in this
                        25   Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
                        26   connection with this litigation is protected by the remedies and relief provided by this Order.
                        27   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28   additional protections.
cx


                                                                               10
                                                               STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 11 of 17


                         1          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
                         2   Party’s confidential information in its possession, and the Party is subject to an agreement with the
                         3   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
                         4                (1) promptly notify in writing the Requesting Party and the Non-Party that some or all
                         5   of the information requested is subject to a confidentiality agreement with a Non-Party;
                         6                (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in
                         7   this Action, the relevant discovery request(s), and a reasonably specific description of the
                         8   information requested; and
                         9                (3) make the information requested available for inspection by the Non-Party, if
                        10   requested.
                        11          (c) If the Non-Party fails to seek a protective order from this court within 14 days of
                        12   receiving the notice and accompanying information, the Receiving Party may produce the Non-
                        13   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks
                        14   a protective order, the Receiving Party shall not produce any information in its possession or
                        15   control that is subject to the confidentiality agreement with the Non-Party before a determination
                        16   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                        17   of seeking protection in this court of its Protected Material.
                        18   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                        19          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                        20   Material to any person or in any circumstance not authorized under this Stipulated Protective
                        21   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
                        22   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
                        23   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
                        24   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
                        25   Agreement to Be Bound” that is attached hereto as Exhibit A.
                        26   ////
                        27   ////
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28   ////
cx


                                                                                11
                                                               STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 12 of 17


                         1   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                         2   MATERIAL
                         3            When a Producing Party gives notice to Receiving Parties that certain inadvertently
                         4   produced material is subject to a claim of privilege or other protection, the obligations of the
                         5   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
                         6   provision is not intended to modify whatever procedure may be established in an e-discovery order
                         7   that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
                         8   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
                         9   communication or information covered by the attorney-client privilege or work product protection,
                        10   the parties may incorporate their agreement in the stipulated protective order submitted to the
                        11   court.
                        12   12.      MISCELLANEOUS
                        13            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to
                        14   seek its modification by the Court in the future.
                        15            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective
                        16   Order, no Party waives any right it otherwise would have to object to disclosing or producing any
                        17   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
                        18   Party waives any right to object on any ground to use in evidence of any of the material covered by
                        19   this Protective Order.
                        20            12.3   Filing Protected Material. A Party that seeks to file under seal any Protected
                        21   Material must comply with Local Rule 141. Protected Material may only be filed under seal
                        22   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If a
                        23   Party’s request to file Protected Material under seal is denied by the court, then the Receiving Party
                        24   may file the information in the public record unless otherwise instructed by the court.
                        25   13.      FINAL DISPOSITION
                        26            After the final disposition of this Action, as defined in paragraph 4, within 60 days of a
                        27   written request by the Designating Party, each Receiving Party must return all Protected Material
20cv264.Aguayo.o.

                             to the Producing Party or destroy such material. As used in this subdivision, “all Protected
stip.protective.order
.NONE.EPG.sas.do        28
cx


                                                                                 12
                                                                STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 13 of 17


                         1   Material” includes all copies, abstracts, compilations, summaries, and any other format
                         2   reproducing or capturing any of the Protected Material. Whether the Protected Material is returned
                         3   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if
                         4   not the same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                         5   (by category, where appropriate) all the Protected Material that was returned or destroyed and (2)
                         6   affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries or
                         7   any other format reproducing or capturing any of the Protected Material. Notwithstanding this
                         8   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
                         9   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
                        10   expert reports, attorney work product, and consultant and expert work product, even if such
                        11   materials contain Protected Material. Any such archival copies that contain or constitute Protected
                        12   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                        13   14.    VIOLATION
                        14          Any violation of this Order may be punished by appropriate measures including, without
                        15   limitation, contempt proceedings and/or monetary sanctions.
                        16          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                        17   DATED: November 19, 2020                           BRYANT WHITTEN LLP
                        18

                        19                                                      By: /s/ Shelley G. Bryant_________
                                                                                    Shelley G. Bryant
                        20                                                          Amanda B. Whitten
                                                                                    Attorneys for Plaintiff
                        21
                                                                                    SALVADOR AGUAYO, JR.
                        22
                             DATED: November 19, 2020
                        23                                                      OGLETREE, DEAKINS, NASH,
                                                                                SMOAK & STEWART, P.C.
                        24

                        25                                                      By: /s/ James T. Conley____________
                                                                                    James T. Conley
                        26
                                                                                    Jill L. Schubert
                        27                                                          Attorneys for Defendant
20cv264.Aguayo.o.                                                                   GEORGIA-PACIFIC CORRUGATED LLC,
stip.protective.order
.NONE.EPG.sas.do        28                                                          a Delaware limited liability company
cx


                                                                               13
                                                               STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 14 of 17


                         1                                            ATTESTATION
                         2          Concurrence in the filing of this document has been obtained from each of the individual(s)
                         3   whose electronic signature is attributed above.
                         4   DATED: November 19, 2020                          OGLETREE, DEAKINS, NASH,
                         5                                                     SMOAK & STEWART, P.C.

                         6
                                                                               By: /s/ James T. Conley___________
                         7                                                         James T. Conley
                                                                                   Jill L. Schubert
                         8                                                         Attorneys for Defendant
                                                                                   GEORGIA-PACIFIC CORRUGATED LLC,
                         9                                                         a Delaware limited liability company
                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28
cx


                                                                               14
                                                              STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 15 of 17


                         1                                                 ORDER
                         2
                                    Pursuant to the stipulation of the parties (ECF No. 16) and as set forth above, the parties’
                         3
                             Stipulated Protective Order is hereby approved.
                         4

                         5   IT IS SO ORDERED.
                         6
                                Dated:    November 20, 2020                            /s/
                         7                                                     UNITED STATES MAGISTRATE JUDGE
                         8

                         9
                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28
cx


                                                                               15
                                                              STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 16 of 17


                         1

                         2                                                EXHIBIT A

                         3           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                         4           I, _________________________ [print or type full name], of

                         5   _______________________________________ [print or type full address], declare under

                         6   penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order that

                         7   was issued by the United States District Court for the Eastern District of California on

                         8   ________________ in the case of Salvador Aguayo, Jr., v. Georgia-Pacific Corrugated LLC, et

                         9   al., Case No. 1:20-cv-00264-NONE-EPG. I agree to comply with and to be bound by all the terms

                        10   of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

                        11   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

                        12   will not disclose in any manner any information or item that is subject to this Stipulated Protective

                        13   Order to any person or entity except in strict compliance with the provisions of this Order.

                        14           I further agree to submit to the jurisdiction of the United States District Court for the

                        15   Central District of California for enforcing the terms of this Stipulated Protective Order, even if

                        16   such enforcement proceedings occur after termination of this action.

                        17           I hereby appoint ____________________ [print or type full name] of

                        18   _______________________________________________ [print or type full address and

                        19   telephone number] as my California agent for service of process in connection with this action or

                        20   any proceedings related to enforcement of this Stipulated Protective Order.

                        21   Date:

                        22   City and State where sworn and signed:

                        23   Printed name:

                        24   Signature:

                        25

                        26
                        27
20cv264.Aguayo.o.                                                                                                           44876462.1
stip.protective.order
.NONE.EPG.sas.do        28
cx


                                                                                16
                                                               STIPULATED PROTECTIVE ORDER
                             Case 1:20-cv-00264-NONE-EPG Document 17 Filed 11/23/20 Page 17 of 17


                         1
                                                                                                    44921497.1

                         2

                         3

                         4

                         5

                         6

                         7

                         8

                         9
                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26
                        27
20cv264.Aguayo.o.
stip.protective.order
.NONE.EPG.sas.do        28
cx


                                                                   17
                                                       STIPULATED PROTECTIVE ORDER
